News Release Exhibit 99.1 Contact: Corporate Communications Houston: 713.324.5080 Email: corpcomm@coair.com News archive: continental.com/company/news/ Address: P.O. Box 4607, Houston, TX77210-4607 CONTINENTAL AIRLINES SUMMARIZES SPECIAL CHARGES FOR THE FOURTH QUARTER AND FULL YEAR 2008 HOUSTON, Jan. 21, 2009 Continental Airlines (NYSE: CAL) expects to record several special items during the fourth quarter of 2008 totaling $170 million of expense ($234 million of expense for the full year 2008).Special gains (charges) for the three months ending Dec. 31, 2008, and for full year 2008, are as follows (in millions): Three MonthsEnded Dec. 31, 2008 YearEnded Dec. 31, 2008 Pension plan settlement charges $(44) $(52) Aircraft related charges, net of gains on sales 5 (40) Severance (1) (34) Route impairment and other - (55) Subtotal operating special charges $(40) $(181) Loss on fuel contract with bankrupt counterparty $(125) $(125) Gain on sale of COPA Holdings - 78 Write-down in value of auction rate securities, net (5) (34) Subtotal non-operating special items $(130) $(81) Income tax credit - 28 Total $(170) $(234) Pension plan settlement charges. The pension plan settlement charges relate to lump-sum distributions from Continental’s pilot-only frozen defined benefit plan as a result of a number of retirements from the capacity reductions in 2008.
